 



Exhibit 10.5

SPECIAL BONUS AGREEMENT
(Ziff Davis Media Inc.)

          THIS SPECIAL BONUS AGREEMENT (this “Agreement”) is made as of April 1,
2005 (the “Effective Date”), by and between Ziff Davis Media Inc., a Delaware
corporation (the “Company”), and the individual named on the signature line
below (“Employee”).

          NOW, THEREFORE, the parties hereto agree as follows:

          1. Bonus Amount. On or before the Company’s first regular payroll date
after the Effective Date (the “Payment Date”), the Company shall pay to Employee
a one-time bonus of $[___] in cash (the “Bonus Amount”). Employee agrees that
the Bonus Amount is stated in gross amounts and shall be subject to all
applicable withholding taxes, other normal payroll deductions and any other
amounts required by law to be withheld.

          2. Repayment Amount.

          (a) In the event that on or prior to December 31, 2005, Employee’s
employment with the Company or any of its Subsidiaries is terminated for any
reason (including, without limitation, Employee’s death, Employee’s disability,
Employee’s resignation for any reason, Employee’s retirement, or Employee’s
termination by the Company, with or without Cause (as defined below)), Employee
shall pay to the Company, within three (3) business days after the Termination
Date (as defined below), the Return Amount (as defined below), by wire transfer
of immediately available funds to an account designated by the Company; provided
that, notwithstanding anything in this Agreement to the contrary, in the event
that Employee’s employment is terminated with Cause, the Return Amount shall be
equal to the Bonus Amount. The Return Amount shall be repaid by Employee without
reduction, offset, discount or other mitigation (including without limitation
reduction of withholding taxes).

          (b) As used herein, (i) “Return Amount” means the product obtained by
multiplying (A) the Applicable Percentage (as defined herein) by (B) the Bonus
Amount; (ii) “Applicable Percentage” means the percentage determined by dividing
(A) the number of days from and including Employee’s Termination Date through
and including December 31, 2005 by (B) two hundred and seventy-five (275); and
(iii) “Termination Date” means the date that the Employee’s employment with the
Company or any of its Subsidiaries is terminated for any reason.

          3. Confidential Information. Employee acknowledges that by reason of
Employee’s duties to and association with the Company and its Subsidiaries, as
well as, if applicable, ZD, Inc. or any of its Subsidiaries, Employee has had
and will have access to and has and will become informed of Confidential
Information (as defined below) which is a competitive asset of the Company
and/or its Subsidiaries. Employee agrees to keep in strict confidence and not,
directly or indirectly, make known, disclose, furnish, make available or use,
any Confidential Information, except for use in Employee’s regular authorized
duties on behalf of the Company and its Subsidiaries. Employee acknowledges that
all documents and other property including or reflecting Confidential
Information furnished to Employee by the Company or any of its Subsidiaries (or
by ZD, Inc. or any of its Subsidiaries) or otherwise acquired or developed by
Employee or known by Employee shall at all times be the property of the Company
and its Subsidiaries. Employee shall take all necessary and appropriate steps to
safeguard Confidential Information and protect it against disclosure,
misappropriation, misuse, loss and theft. Employee shall deliver to the Company,
at termination of Employee’s employment with the Company and its Subsidiaries
and at any other time the Company may request, all memoranda, notes, plans,
records, reports, computer tapes, printouts and software and other documents and
data (and copies thereof, including any of the foregoing in electronic form)
relating to the Confidential Information, Work Product (as defined below) or the
business of the Company or any of its Subsidiaries which Employee may then
possess or have under Employee’s control.

 



--------------------------------------------------------------------------------



 



          4. Work Product.

          (a) Employee acknowledges that all Work Product is the exclusive
property of the Company. Employee hereby assigns, transfers and conveys all
right, title and interest in and to all Work Product to the Company. Any
copyrightable works that fall within Work Product will be deemed “works made for
hire” under Section 201(b) of the 1976 Copyright Act, and the Company shall own
all of the rights comprised in the copyright therein; provided, however, that to
the extent such works may not, by operation of law, constitute “works made for
hire,” Employee hereby assigns, transfers and conveys to the Company all right,
title and interest therein.

          (b) Employee shall promptly and fully disclose all Work Product to the
Company and shall cooperate and perform all actions reasonably requested by the
Company (which requests may be made after Employee has ceased to be employed by
the Company or any of Subsidiaries) to establish, confirm and protect the
Company’s right, title and interest in such Work Product. Without limiting the
generality of the foregoing, Employee agrees to assist the Company, at the
Company’s expense, to secure the Company’s rights in the Work Product in any and
all countries, including the execution of all applications and all other
instruments and documents which the Company shall deem necessary in order to
apply for and obtain rights in such Work Product and in order to evidence the
assignment, transfer and conveyance by Employee to the Company of the sole and
exclusive right, title and interest in and to such Work Product. If the Company
is unable because of Employee’s mental or physical incapacity or for any other
reason (including Employee’s refusal to do so after request therefor is made by
the Company) to secure Employee’s signature to apply for or to pursue any
application for any United States or foreign patents, copyright registrations or
other intellectual property rights covering Work Product belonging to or
assigned to the Company pursuant to Section 4(a) above, then Employee hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Employee’s agent and attorney-in-fact to act for and in Employee’s
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of patents,
copyright registrations or other intellectual property rights thereon with the
same legal force and effect as if executed by Employee. Employee acknowledges
that the foregoing special power of attorney is coupled with an interest of the
Company and its assigns in the subject thereof. Employee agrees not to apply for
or pursue any application for any United States or foreign patents, copyright
registrations or other intellectual property rights covering any Work Product
other than pursuant to this paragraph in circumstances where such patents or
copyright registrations are or have been or are required to be assigned to the
Company.

          5. Enforcement. Because Employee’s services are unique and because
Employee has access to Confidential Information and Work Product, the parties
hereto agree that money damages would not be an adequate remedy for any breach
of this Agreement. Therefore, in the event of a breach or threatened breach of
this Agreement, the Company, its Subsidiaries or their respective successors or
assigns may, in addition to other rights and remedies existing in their favor,
apply to any court of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce, or prevent any violations of,
the provisions hereof (without posting a bond or other security).

          6. Miscellaneous Provisions. The terms and conditions attached hereto
as Appendix A are incorporated by reference as if fully set forth herein.

          IN WITNESS WHEREOF, the undersigned hereby agree to the foregoing
provisions of this Agreement effective as of the date first written above

              ZIFF DAVIS MEDIA INC.
 
       
 
  By:    
 
       
[Name]
      Bart W. Catalane, President

2



--------------------------------------------------------------------------------



 



APPENDIX A

     A. Rights of Participants. Nothing in this Agreement shall confer upon
Employee any right to remain in the employ of the Company or any of its
Subsidiaries, to receive any information regarding the Company or any of its
Subsidiaries or to participate in any employee benefit program of the Company or
any of its Subsidiaries.

     B. Offset. Employee agrees that, in the event that Employee does not repay
all or any portion of the Return Amount as and when required by Section 2
hereof, the Company or any of its Subsidiaries may reduce any payment otherwise
required to be made to Employee by the Company or any of its Subsidiaries by the
unpaid portion of the Return Amount.

     C. Complete Agreement. This Agreement embodies the complete agreement and
understanding among the parties related to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or among the parties, written or oral, which may have related to the subject
matter hereof in any way; provided, however, that this Agreement shall not
supersede, preempt or modify in any respect any agreement the parties may
previously have made or may hereafter make to arbitrate disputes.

     D. Amendment and Waiver. The provisions of this Agreement may be amended
and waived only by means of a written instrument signed by each of the Company
(by either its Chief Executive Officer or President) and Employee. No failure to
exercise and no delay in exercising any right, remedy, or power under the
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, or power under the Agreement preclude any other
or further exercise thereof, or the exercise of any other right, remedy, or
power provided herein or by law or in equity. All rights and remedies, whether
conferred by the Agreement, by any other instrument or by law, shall be
cumulative, and may be exercised singularly or concurrently

     E. Successors and Assigns. Except as otherwise expressly provided herein,
all covenants and agreements contained in this Agreement by or on behalf of any
of the parties hereto shall bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether so expressed or
not.

     F. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

     G. Governing Law. All issues concerning this Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of New York or any other jurisdiction) that would cause the
application of the law of any jurisdiction other than the State of New York.

     H. Attorneys’ Fees. In the event of any arbitration or litigation between
the parties arising under or related to this Agreement (a “Covered Dispute”),
the substantially prevailing party in the Covered Dispute (the “Prevailing
Party”) shall be entitled to receive from the other party the Prevailing Party’s
reasonable attorneys’ fees and costs, including, without limitation, the cost at
the hourly charges routinely charged therefor by the persons providing the
services, reasonable fees and/or allocated costs of staff (in-house) counsel,
and fees and expenses of experts retained by counsel in connection with such
arbitration or litigation and with any and all appeals or petitions therefrom,
in addition to any other relief to which the Prevailing Party may be entitled. A
party to a Covered Dispute shall be the Prevailing Party

3



--------------------------------------------------------------------------------



 



in such Covered Dispute if the claims against such party are dismissed at any
stage in the arbitration or litigation.

     I. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally or
mailed by certified or registered mail, return receipt requested and postage
prepaid, to the recipient. Such notices, demands and other communications shall
be sent to Employee at the address maintained for Employee in Employee’s
personnel file and to the Company at Ziff Davis Media Inc., 28 East 28th Street,
New York, NY 10016, Attention: Chief Executive Officer, with a copy to the
attention of the Company’s General Counsel at the same address. Either party may
specify a different address to the attention of a different person by prior
written notice to the other party in accordance with this Section I.

     J. Interpretation. The section headings used herein are for convenience
only and do not define, limit or construe the content of such sections. The
parties acknowledge that they are entering into this Agreement after consulting
with counsel and based upon equal bargaining power and in the absence of duress.
The terms of this Agreement shall not be interpreted in favor of or against any
party on account of the draftsperson, but shall be interpreted solely for the
purpose of fairly effectuating the intent of the parties hereto.

     K. Rights of Third Parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective permitted successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.

     L. Counterparts; Signatures Received via Facsimile. This Agreement may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement. Signatures
received via facsimile shall be deemed originals for all purposes.

     M. Definitions. For the purposes of this Agreement, the following terms
shall have the meanings set forth below:

     (i) “Subsidiary” means a corporation or other entity of which outstanding
shares or ownership interests representing fifty percent (50%) or more of the
combined voting power of such corporation or other entity are owned directly or
indirectly by the Company.

     (ii) “Cause” shall have the meaning ascribed to such term in any written
employment agreement between the Company and/or its Subsidiaries and Employee
or, in the absence of any such written employment agreement, shall mean (i) the
commission of a felony or a crime involving moral turpitude or the commission of
any other act or omission involving dishonesty or fraud with respect to the
Company, any of its Subsidiaries or any of their readers, advertisers,
subscribers, customers or suppliers, or breach of the duty of loyalty to the
Company and/or its Subsidiaries (ii) intentional or willful conduct which
conduct brings the Company or any of its Subsidiaries into public disgrace or
disrepute in any material respect, (iii) substantial or repeated failure to
perform (other than due to disability) Employee’s duties in respect of the
Company or any of its Subsidiaries as reasonably directed by Employee’s
immediate supervisor or the Chief Executive Officer of the Company which is not
cured within ten (10) calendar days after written notice thereof to Participant
or which is incapable of cure, (iv) gross negligence or willful misconduct with
respect to the Company or any of its Subsidiaries, or (v) any breach of any
written agreement between Employee, on the one hand, and the Company and/or one
or more of its Subsidiaries, on the other hand, which is not cured within ten
(10) calendar days after notice thereof to Employee or which is incapable of
cure.

4



--------------------------------------------------------------------------------



 



     (iii) “Confidential Information” means all information of a confidential or
proprietary nature (whether or not specifically labeled or identified as
“confidential”), in any form or medium, that is or was disclosed to, or
developed or learned by, Employee in connection with Employee’s relationship
with the Company or any of its Subsidiaries or ZD, Inc. or any of its
Subsidiaries prior to the date hereof or during Employee’s employment with the
Company or any of its Subsidiaries and that relates to the business, products,
services, financing, research or development of the Company or any of its
Subsidiaries or their respective suppliers, distributors or customers.
Confidential Information includes, but is not limited to, the following: (i)
internal business information (including information relating to strategic and
staffing plans and practices, business, training, marketing, promotional and
sales plans and practices, cost, rate and pricing structures and accounting and
business methods); (ii) identities of, individual requirements of, specific
contractual arrangements with, and information about, any of the Company’s or
any of its Subsidiaries’ suppliers, distributors and customers and their
confidential information; (iii) trade secrets, know-how, compilations of data
and analyses, techniques, systems, formulae, research, records, reports,
manuals, documentation, models, data and data bases relating thereto;
(iv) inventions, innovations, improvements, developments, methods, designs,
analyses, drawings, reports and all similar or related information (whether or
not patentable); and (v) the identity of any entity or business (“Acquisition
Target or Partner”) with respect to which the Company or any of its Subsidiaries
have considered making, or have made, an offer to purchase or to establish a
joint venture or to establish a corporation, partnership or other entity in
which the Company or any of its Subsidiaries and the Acquisition Target or
Partner would each own an interest. Confidential Information shall not include
information that Employee can demonstrate through written records: (a) is or
becomes publicly known through no wrongful act or breach of obligation of
confidentiality; (b) was rightfully received by Employee from a third party
(other than ZD, Inc. or any of its successors or Subsidiaries) without a breach
of any obligation of confidentiality by such third party; (c) was known to
Employee prior to Employee’s employment with the Company or any of its
Subsidiaries and, if applicable, prior to Employee’s employment with ZD, Inc. or
any of its Subsidiaries; or (d) is required to be disclosed pursuant to any
applicable law or court order; provided, however, that Employee provides the
Company with prior written notice of the requirement for disclosure that details
the Confidential Information to be disclosed and cooperates with the Company to
preserve the confidentiality of such information to the extent possible.

     (iv) “Work Product” means all inventions, innovations, improvements,
developments, methods, processes, designs, analyses, drawings, reports and all
similar or related information (whether or not patentable or reduced to practice
or comprising Confidential Information) and any copyright, copyrightable work,
trade mark, service mark, trade secret, know-how, patent or other intellectual
property rights (whether or not comprising Confidential Information) and any
other form of Confidential Information, any of which relate to the Company’s or
any of its Subsidiaries’ actual or anticipated business, research and
development or existing or future publications or other products or services and
which were or are conceived, reduced to practice, contributed to, developed,
made or acquired by Employee (whether alone or jointly with others) while
employed (both before and after the date hereof) by the Company or any of its
Subsidiaries (including in each case any of their respective predecessors,
successors or assigns).

5